Citation Nr: 0316658	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from October 1961 to February 
1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 decision by of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In February 2003, the veteran testified 
at a hearing at the RO before the undersigned.

In his May 1999 substantive appeal, the veteran requested 
that the RO return an original photograph of him (attached to 
a June 1973 letter to the RO).  That matter is referred to 
the RO for appropriate action.

The matter of entitlement to service connection for residuals 
of a right eye injury will be addressed in the remand section 
below.


FINDINGS OF FACT

1.	An unappealed December 1971 rating decision denied service 
connection for disability resulting from an eye injury and 
an unappealed October 1973 decision declined to find that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for an eye injury 
and confirmed and continued the denial.

2.	The evidence added to the record since the October 1973 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for residuals of a right eye injury, and is so 
significant as to warrant readjudication of the merits of 
the claim on appeal.





CONCLUSION OF LAW

Evidence received since the October 1973 rating decision is 
new and material, and the claim for service connection 
residuals of a right eye injury is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Introduction, above.  The record on appeal 
is sufficient to resolve the matter as to whether the claim 
should be reopened. 

II.  New and Material Evidence

The RO, in a decision dated in December 1971, denied the 
veteran's claim of entitlement to service connection for an 
eye injury.  The RO found at the time that service medical 
records did not reflect treatment for an eye injury and there 
was no evidence that his condition was incurred in or 
aggravated in active service.  The veteran did not appeal the 
RO's decision, and it became final based upon the evidence 
then of record.

The evidence of record at the time of the December 1971 RO 
decision that denied service connection for eye injury 
includes the veteran's service medical records.  When 
examined for enlistment in August 1961, the veteran's distant 
vision was 20/20 in each eye.  A December 1963 record 
indicates that the veteran was seen in the clinic and an x-
ray of his chest was essentially negative.  When examined for 
discharge in February 1966, the veteran was noted to have 
defective visual acuity in the right eye of 20/50 that was 
corrected to 20/40 with pinhole.

The pertinent evidence associated with the claims file 
subsequent to the December 1971 rating decision includes a 
June 1963 letter from the veteran regarding his claim of an 
eye injury in service that he believed occurred between 
February 1962 and March 1963.  He reported that he was 
currently an outpatient at a VA hospital and was treated for 
a detached retina that occurred in March 1972.  Along with 
his letter, the veteran submitted a photograph of himself 
taken in service, apparently standing on a flight deck, with 
a bandage on the right side of his head, to verify his injury 
was incurred in service.

In an August 1973 response to the RO's request for further 
information, the veteran said he was attached to the U.S.S. 
LAKE CHAMPLAIN (CVS-39) and was treated in the ship's sickbay 
for his head injury.

In an October 1973 determination, the RO declined to find 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for residuals 
of an eye injury and continued its denial of the claim.  The 
veteran did not appeal that determination. 

The October 1973 decision was final based upon the evidence 
then of record. However, the claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Because this appeal does not arise from an original claim, 
but rather comes from an attempt to reopen a claim that was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1973 decision that was the final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in January 1997, the regulations in effect prior to 
August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's claim was received by 
the RO in January 1997.  Evidence added to the record 
includes private medical statements and the veteran's oral 
and written statements regarding the origin of his eye 
injury.

At his February 2003 Board hearing, the veteran testified 
that in approximately December 1963, he sustained an injury 
to the right side of his head from chalk placed on the flight 
deck to stop the tire of a landing plane.  The veteran said 
the chalk weighed between 10 and 30 pounds and when a plane's 
engine revved up, the chalk was blown loose and blew him down 
the flight deck.  He lost consciousness briefly and was 
treated in the ship's bay for a cut over his eye that was 
bandaged.  After the incident, he did not seek further 
medical attention but experienced a gradual loss of vision in 
his right eye and, after discharge, experienced a sudden 
detached retina.

As noted above, the veteran has asserted that he has right 
eye vision loss as a result of head trauma incurred while 
serving aboard the U.S.S. LAKE CHAMPLAIN (CVS-39) that caused 
a retinal detachment and his current right eye visual defect.  
Service medical records are not referable to treatment of a 
head injury in service although they indicate he was seen in 
the clinic in December 1963, when he had a chest x-ray.  When 
discharged from service the veteran's right eye visual acuity 
was 20/50, slightly diminished from the 20/20 distant vision 
recorded when he was examined for entry into service in 
August 1961.

The evidence received since the October 1973 RO decision 
consists of the veteran's testimony and private medical 
records.  The veteran's testimony is to the effect that, in 
December 1963, he was hit by a heavy object and was blown 
down the flight deck and sustained an injury to the right 
side of his head that caused a brief loss of consciousness 
and he was treated in the ship's sickbay for a cut over the 
eye and his head was bandaged.  During his remaining time in 
service he said he experienced gradual vision loss.  That 
evidence is new, and does bear directly on the question of 
whether the veteran has the residuals of a right eye injury 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.   Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for residuals of a right eye injury.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under laws administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in the 
remand, the Board is requesting additional development with 
respect to the underlying claim of service connection for 
residuals of right eye injury, and will issue a decision once 
that development is complete. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a right 
eye injury is reopened, and to this extent the appeal is 
granted.


REMAND


As noted above, the President signed into law the VCAA.  The 
new statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

Preliminary review of the record suggests that:  1) the 
veteran has not received notice of the VCAA, 2) the veteran 
submitted evidence at the February 2003 Travel Board hearing 
which has not been reviewed by the RO and for which the 
veteran has not waived RO review and, 3) additional 
evidentiary development is warranted prior to consideration 
of the veteran's claim.

First, as noted above, the veteran testified at his February 
2003 Board hearing and submitted medical evidence from two 
private physicians pertaining to his current eye condition.  
In a January 2003 physician's questionnaire regarding an eye 
condition, C.D.G., M.D., said she treated the veteran since 
May 2001 for his eye condition and, in her opinion, it was 
"possible" that his detached retina could have been caused 
by head trauma but a retinal specialist needed to answer any 
question as to probability that the eye condition was related 
to an injury in service.  According to a January 2003 
statement from. J.M.D., M.D., a vitreoretinal specialist, it 
was difficult to "speculate" as to the veteran's total loss 
of vision in the right eye, but the veteran's history of 
retinal detachment surgery and subsequent cataract operation 
was "consistent" with this in appearance.  Dr. J.M.M. said 
it was "possible" that trauma could have indirectly led to 
the detached retina and subsequent cataract that led to 
vision loss.  The eye specialist said that the deteriorative 
process was consistent with the veteran's history and current 
diagnosis and that it "is probable that [the veteran's] eye 
condition is related to an injury during his military 
service."  This evidence was not been reviewed by the RO and 
the veteran has not waived RO review of this evidence.  A 
supplemental statement of the case (SSOC) must be issued.

Second, the veteran testified at the hearing that he had been 
under the care of Dr. C.G. for his eye condition for several 
years, but her treatment records are not of record.  As noted 
above, Dr. C.G. indicated that she treated the veteran for an 
eye condition since May 2001.  These records should be 
obtained.

Third, in a June 1973 letter to the RO, the veteran reported 
that he was an outpatient at the VA hospital and was operated 
on for a detached retina in approximately March 1972.  In a 
February 1997 Memorandum to the RO, the veteran's accredited 
service representative of record asked the RO to obtain the 
veteran's medical records from the Manhattan, New York, VA 
Medical Center for treatment of a detached retina during the 
period from 1970 to 1975.  These medical documents are not of 
record and there is no evidence in the file that the RO 
attempted to obtain them.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record suggests that additional VA medical evidence might be 
available that is not available to the Board at this time.  
See VCAA § 3(a), 114 Stat. 2096, 2097-2098 (2000) (amended at 
38 U. S. C. A § 5103A (2002)).

Fourth, in light of the medical evidence submitted by the 
veteran to the effect that his current right eye vision loss 
may be related to an injury in service, the Board believes he 
should be afforded a VA examination to determine the etiology 
of any diagnosed eye disability found to be present.

Finally, because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet App. 370, 373-74 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49, 747 
(1992).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The RO should send the appellant a letter 
regarding the VCAA and its effect on his 
claim, and he should be advised that he 
might submit any additional evidence in 
support of his claim.

2.	The RO should obtain the veteran's medical 
records from the Manhattan, New York, VAMC 
for any treatment of an eye condition, 
including surgery for a detached retina, 
during the period from 1970 to 1975.  
Please obtain the following types of 
records:  Notes, Discharge Summaries, 
Consults, Medications, X-ray, Procedures, 
Problem Lists, and Confirmed Diagnoses.

3.	The RO should obtain a release form from 
the veteran and then request the veteran's 
medical records from Dr. Carol D. Gordon, 
120 Bethpage Road, Suite 211, Hicksville, 
NY 11801.

4.	The veteran should be afforded a VA 
ophthalmology examination - by a retinal 
specialist, if available.  The 
ophthalmologist should obtain a detailed 
history from the veteran regarding his 
alleged in-service eye injury, as well as 
any intercurrent eye injuries that may have 
occurred subsequent to his discharge from 
service.  All indicated tests and studies 
should be conducted and all clinical 
manifestations reported in detail.  The 
physician should proffer an opinion, with 
supporting analysis, as to whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any currently 
diagnosed right eye vision loss is 
consistent with the veteran's alleged in-
service head/eye injury, or whether such an 
etiology or relationship is less than 
likely (i.e. less than a 50-50 
probability).  In particular, the examiner 
is requested to address the opinions 
expressed in the January 2003 letter from 
Dr. James M. Maisel and Physician's 
Questionnaire from Dr. Carol D. Gordon.  A 
complete rationale should be provided for 
all opinions offered.  The claims file 
should be made available to the examiner 
prior to the examination and the 
examination report should indicate if the 
examiner reviewed the veteran's medical 
records.

5.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

6.	Thereafter, the RO should readjudicate the 
appellant's claim for service connection 
for residuals of a right eye injury.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the May 1999 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


